Order entered April 28, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00239-CV

      PHILIP W. HOLIFIELD AND HAZEL HOLIFIELD, Appellants

                                      V.

                 BARCLAY PROPERTIES, LTD, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-01282

                                   ORDER

      Before the Court is court reporter Antionette Reagor’s April 26, 2021

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by May 7, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE